Sedgwick, J.,
dissenting.
It appears that the plaintiff executed its bond for appeal which was duly approved and filed, and also procured a transcript and filed the same in the district court, all within the 30 days. It failed to file a petition within the 30 days, and for this reason the appeal was dismissed. We ought not to keep a party out of court upon a technical objection if he has in good faith substantially complied with the statute. The opinion in this case is placed en*492tirely upon the section of the statute, which is 213 of the Omaha charter (Comp. St. 1909, ch. 12a). This section purports to provide the proceedings in the case of appeals. It says that the claimant or appellant shall execute a bond, etc., within 20 days. The bond must be approved by the city clerk and shall be filed in his office. Then it is the duty of the city clerk to make a transcript, and it is the duty of the appellant to file a petition in the district court, and he shall also file a transcript. The question is, what constitutes the appeal? Of course, it is not the duty of anybody to appeal, that is optional; but, after one has appealed, then it is his duty to file pleadings, and it seems to me that in providing that it would be the duty of the appellant to file a petition within the 30 days it is assumed that the appeal is taken by the other proceedings. If he wants to take an appeal he shall give the bond, have it approved, and shall file a transcript. If it is his duty to file a petition, that cannot be a necessary part of the appeal, because it is not the duty or any part of the duty of anybody to appeal from a decision, so I conclude that the statute intends that he has taken his appeal by other steps, and that, the case being appealed, it is his duty to file his pleadings. If filing the petition in the district court is taking an appeal to the district court, it is a novelty, no other such instance being found in our statute. There are, however, many instances of taking an appeal by filing a bond in the trial court, taking a transcript and filing it in the district court. The question is difficult; it is a peculiar statute. The appellant has given the bond and filed the transcript within time. We therefore should construe the statute so as to allow a hearing upon the merits rather than to defeat the action upon a technicality.
Hamer, J., concurs in this dissent.